          Case 1:19-cv-00104-KGB Document 9 Filed 01/15/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

JACARIO CRANFORD
ADC #146450                                                                           PLAINTIFF

v.                               Case No. 1:19-cv-00104-KGB

BRUCE D. SANDERS, Captain,
North Central Unit, ADC, et al.                                                     DEFENDANTS

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 8). Plaintiff Jacario Cranford has not filed any

objections, and the time to file objections has passed. After carefully considering the record in

this case, the Court concludes that the Proposed Findings and Recommendations should be, and

hereby are, approved and adopted in their entirety as this Court’s findings in all respects. The

Court dismisses without prejudice Mr. Cranford’s amended complaint for failure to state a claim

upon which relief may be granted (Dkt. No. 6). Dismissal of this action counts as a “strike,”

pursuant to 28 U.S.C. § 1915(g). The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an

in forma pauperis appeal from this Order and the accompanying Judgment would not be taken in

good faith.

       It is so ordered this 15th day of January, 2021.




                                                     Kristine G. Baker
                                                     United States District Judge
